Citation Nr: 0025806	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Determination of an initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
malaria. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).     

A statement received from the veteran in November 1992 
indicates that he has a diagnosis of prostate cancer.  The 
veteran's statement constitutes an inferred claim for service 
connection for prostate cancer, which is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by nightmares, 
concentration difficulties, impaired sleep, anhedonia, 
lethargy, irritability and a somewhat restricted affect. 

3.  There is no medical evidence that the veteran currently 
has active malaria or any limitation of function of an organ 
due to malaria.





CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (1999).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.88b, Diagnostic Code 6304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that he was 
treated for malaria in July, September and October 1969, when 
a diagnosis was made by blood smear.  

A May 1971 VA rating examination was negative for evidence of 
clinical residuals of malaria.  A May 1971 rating decision 
established service connection for malaria and awarded a 
noncompensable evaluation.  

In May 1998 the veteran submitted a claim for service 
connection for PTSD and for an increased rating for his 
service-connected malaria.  

During a July 1998 VA PTSD examination the veteran complained 
of bad dreams, difficulty concentrating, significantly 
impaired sleep, lethargy, an inability to make himself do 
things, a lack of happiness in life and joy in doing things.  
He complained of violent dreams, some of which were related 
to Vietnam but many were not.  He had difficulty falling and 
staying asleep.  His family told him that he screams in his 
sleep.  He also complained of anger and irritability that had 
become more frequent in recent years.  He admitted to some 
obsessive behaviors.  He had quit his job two years 
previously because he felt that he could not concentrate well 
enough to perform his duties properly.
On examination he was logical without any pressured or 
irrelevant, illogical or bizarre speech patterns.  No anger, 
hostility or irritability was noted.  He described himself as 
having reason to be happy but he was not.  His affect showed 
a fair range with no significant change when discussing 
traumatic events.  No evidence of delusions, paranoia or 
hallucinations was present.  He did not appear to have 
dementia or impaired cognitive functioning.  

The diagnoses were life circumstance problems, financial 
problems, depression and PTSD.  The examiner noted that the 
veteran's symptomatology was consistent with PTSD and noted 
that his service medical records included references to 
depression, sleep impairment and startle responses at loud 
noises.  The examiner opined that the veteran had "shell 
shock" even during service, therefore confirming the 
diagnosis of PTSD.  

During a July 1998 VA malaria examination the veteran 
complained of feeling that he has malaria every time he gets 
a slight fever, even with a cold, accompanied by chills with 
a cold feeling and sweating.  No residuals of malaria were 
noted on physical examination and the blood smear was 
negative.  The diagnosis was status post falciparum malaria 
and vivax malaria, 1969.  

An October 1998 rating decision established service 
connection and a 10 percent evaluation for PTSD, and denied 
the increased rating claim for malaria based on the July 1998 
examinations. 

During the veteran's personal hearing in February 1999 he 
testified that he had not received a diagnosis of malaria 
since his return from Vietnam because the doctors really do 
not know much about it.  When he gets a temperature it feels 
like he is having malaria again.  There is a certain feeling 
when you have malaria and he knows it when he has it.  He 
stated that you get so sick you wish you were dead.  If he 
has a temperature of 100 degrees he feels like he has malaria 
again.  He testified that you also have the chills associated 
with malaria; you freeze and burn up at the same time.  He 
had four such attacks within the last year.  He did not see 
doctors because all they can do is give him Tylenol.  The VA 
took blood for a test a month ago but he did not have a fever 
at the time and it will not show up unless he is having a 
fever.  The VA tested for malaria four times and it never 
showed up.  When he has an attack he is too sick to go in for 
a test unless someone could take him there.  The veteran 
testified that he has never been diagnosed for a liver or 
spleen problem.  He stated that there are two strains of 
malaria in Vietnam, falciparum and vivax.  He was told that 
one will not ever bother you again and one keeps appearing 
when you have a temperature.  

Regarding his PTSD the veteran testified that his problem 
started about three years previously when he went to a 
Vietnam veteran's reunion.  Talking about Vietnam brought up 
a lot of things he had forgotten.  Now he cannot put it 
behind him.  He can only sleep for two hours at a time and 
that is after taking 'Tomazapan' (sic).  When he does sleep 
he has terrible nightmares about Vietnam.  Sometimes he wakes 
up screaming; sometimes the dreams are mixed up with things 
he has seen on television.  His concentration is such that he 
forgets what he is talking about in the middle of a 
conversation.  He stated that he gets angry with others for 
no reason and then stays angry.  He does not go anywhere.  In 
April 1997 he had to quit his job as a construction 
superintendent because he was very irritable with people.  He 
quit on his own; he was not fired.  He felt that his PTSD 
caused the problem.  

The veteran testified that he cannot work even if PTSD were 
his only condition because he cannot concentrate or get along 
with people.  He no longer plays golf or anything else.  He 
stated that the VA psychiatrist drives him crazy because 
everything in his office is crooked and he acts like de does 
not care.  The veteran stated that the examiner took five or 
six telephone calls during his appointment.  He has seen a 
counselor twice.

During a January 2000 VA PTSD examination the veteran 
complained of being very irritable and not wanting to go out 
at all.  The examiner, who was the same one who had evaluated 
him in 1998, noted that the veteran had complained of 
lethargy, lack of interest, motivation and joy, as well as 
anhedonia then.  The veteran stated that he felt like he was 
going to explode.  He was bothered by crowds and loud noises 
and became extremely irritable and angry over trivial 
stimuli.  He still had bad dreams and some that related to a 
neck injury.  He acknowledged feelings of depression, 
episodic anxiety, irritability and some impulse control 
problems.  

On examination he did not appear to be angry, irritable or 
hostile.  His speech patterns were relatively normal without 
bizarre, odd or unusual forms of speech.  No agitation or 
nervousness was displayed.  His range of affect was somewhat 
restricted but without tearfulness or emotional 
"dyscontrol".  There was no evidence of paranoia, delusions 
or hallucinations.  There was no evidence of deterioration in 
his thought process or communication ability since the 
previous examination.  There was no evidence of dementia or 
impairment of cognitive functioning.  His memory and 
concentration were essentially unchanged from 1998.  He 
denied suicidal or homicidal thoughts or plans.  

The diagnoses were PTSD and major depressive disorder.  The 
examiner stated that the veteran's symptomatology was 
virtually identical to that of 1998, that it was persistent 
and consistent.  The Global Assessment of Functioning Scale 
(GAF) was stated to be 55.  

Analysis

Post-Traumatic Stress Disorder

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, as is the situation 
in this case, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

PTSD is rated under Diagnostic code 9411, which provides for 
a 30 percent evaluation for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name  38 C.F.R. § 4.130, Code 9411.

In the instant case the evidence demonstrates that the 
veteran had bad dreams, concentration difficulties, impaired 
sleep, anhedonia and lethargy when originally examined in 
July 1998 and virtually identical symptoms when examined by 
the same physician in January 2000.  His affect was somewhat 
restricted and he felt irritable and depressed at both times.  
These symptoms warrant an evaluation of 50 percent.  Since 
the symptoms were the same during both examinations, the 
record demonstrates that a 50 percent evaluation was 
warranted from May 6, 1998, the date of receipt of the 
veteran's claim.  

However, the record is negative for evidence of symptoms as: 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances or 
inability to establish and maintain effective relationships 
necessary for an evaluation in excess of 50 percent.  

The Board has considered the fact that the veteran carries a 
diagnosis of major depressive disorder in addition to his 
PTSD.  However, the examiner has not attributed any 
significant limitation of function to the depressive 
disorder.  The medical evidence of record does not indicate 
that the veteran's PTSD was more severe at any time during 
the pendency of his current appeal.  The medical evidence 
does not show that it was more severely disabling than the 
level of impairment reflected in the most recent VA 
compensation examination.  Therefore, the evidence does not 
indicate that a staged rating is warranted in this claim.  
Fenderson v. West, 12 Vet App 119 (1999).

All doubt has been resolved in favor of the veteran.  38 
U.S.C.A. § 5107.

Malaria

Active malaria is rated as 100 percent disabling.  The 
diagnosis depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 6304 (2000). 

The Board has considered the veteran's testimony regarding 
his symptoms during fevers, however, his conclusion that he 
has malaria is not medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  His testimony that doctors told 
him that one form of malaria would only appear in samples 
taken during an attack is likewise not medical evidence.  A 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

There has been no positive malarial smear since the veteran's 
discharge from service.  There is no medical evidence of any 
disability resulting from malaria.  Specifically there has 
been no evidence of liver or spleen damage as the result of 
the veteran's malaria.  Consequently, the criteria for a 
compensable evaluation for malaria have not been met.  
Regarding a compensable rating for malaria, the board has 
carefully reviewed the entire record; however, the Board does 
not find the evidence to be so evenly balanced that there is 
any doubt as to any material issue.  38 U.S.C.A. § 5107. 

The Board has considered the complete history of the 
disabilities in question, as well as the current clinical 
manifestations and the effect the disabilities may have on 
the earning capacity of the veteran.  Furthermore, the Board 
does not find that the evidence presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular criteria, so as to 
warrant the assignment of a higher rating, on an 
extraschedular basis, for either of the two above-noted 
disabilities involved in this appeal.  38 C.F.R. § 
3.321(b)(1) (1999). 




ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the criteria for award of 
monetary benefits. 

Entitlement to a compensable disability rating for malaria is 
denied.    



		
	MILO H. HAWLEY 
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 4 -


